686 S.E.2d 518 (2009)
MERRITT, FLEBOTTE, WILSON, WEBB & CARUSO, PLLC, a North Carolina Limited Liability Corporation, Plaintiff
v.
Aaron C. HEMMINGS, Kelly A. Stevens, and Hemmings & Stevens, P.L.L.C., a North Carolina Limited Liability Corporation, Defendants and Third-Party Plaintiffs.
v.
Pre-Paid Legal Services, Inc., James Merritt, Daniel R. Flebotte, Joseph M. Wilson, Joy Rhyne Webb, and Heather Caruso, Third-Party Defendants.
No. 235P09.
Supreme Court of North Carolina.
November 5, 2009.
Robert O. Crawford, III, Raleigh, Aaron C. Hemmings, for Hemmings, et al.
William S. Mills, Durham, for Merritt, et al.
Prior report: ___ N.C.App. ___, 676 S.E.2d 79.

ORDER
Upon consideration of the petition filed on the 9th of June 2009 by Defendants & 3rd Party Plaintiffs (Hemmings & Stevens) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."